Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The independent claim 1 is directed towards embodiment figures 4-5. Therefore, the “engagement feature having a first diameter”, “engagement feature having a second diameter”, “variable-diameter roller”, “variable-diameter pulley”, “V-shaped groove”, “first disk”, “second disk”, “third disk” and “actuator” must be shown with regards to embodiment figures 4-5 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In page 9 lines 24-25, “drive element” and “fixed flange”, both, are identified as “210” in drawings.  
In page 10 line 11, “shaft” is identified as “226” and in page 10 line 17 “idler support” is identified as “226” in drawings.
The above are only examples of such informalities. The Applicant is required to review the Specification and correct all such informalities.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a drive element comprising an engagement feature having a first diameter when the drive assembly is in the disengaged state and a second diameter when the drive assembly is in the engaged state”, however, the specification lacks description which enable one skilled in the art to make and/or use the invention. In page 7 para 4 of the specification states that “different configuration of variable-diameter rollers are known and may be used with the disclosed drive assembly”. The specification also cites US Patent 4,824,419 and U.S. Patent 6,110,093; however, specification is silent on how the variable-diameter rollers are configured, incorporated and implemented on claimed embodiment such as shown in figures 4-5. It is not however clear how one having ordinary skill in the art would be able to apply the teachings of the cited US Patents to the disclosed invention, and as these patents are the only supporting disclosure for the variable diameter roller, the specification does not clearly provide an enabling disclosure of the claimed variable-diameter roller.
Claims 10-20 recite limitation which are taught by the specification and drawings with regards to embodiment shown in figures 6-8. The specification and drawings are silent on how these limitations of embodiment figures 6-8 are configured, incorporated and implemented on the claimed embodiment shown in figures 4-5. Claims 10-20 are also rejected form their dependency on claim 1.
Claims 2-9 are rejected for their dependency on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647